This opinion is subject to administrative correction before final disposition.




                                 Before
                  HOLIFIELD, ATTANASIO, and STEWART
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Trevor N. MARTIN
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                               No. 202100306

                           _________________________

                             Decided: 27 April 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                     Michael D. Zimmerman (arraignment)
                             Angela J. Tang (trial)

 Sentence adjudged 9 July 2021 by a general court-martial convened at
 Marine Corps Base Quantico, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 15 months, 1 forfeiture of all pay and allowances, and a bad-
 conduct discharge.

                            For Appellant:
           Lieutenant Commander R. Andrew Austria, JAGC, USN




 1   Appellant was credited with having served 154 days of pretrial confinement.
                 United States v. Martin, NMCCA No. 202100306
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2